DETAILED ACTION
	The amendment to the specification filed November 4, 2021 has been approved.
	The replacement figures filed November 4, 2021 have been approved.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 27, 2021 was considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Walter Linder on November 9, 2021.
The application has been amended as follows: 
In the claims filed November 4, 2021:
Claim 4, line 4 – “configured” has been replaced with “is configured”
Claim 4, line 9 – “configured” has been replaced with “is configured”
Claim 19 – Cancelled
Claim 20 – Cancelled
Claim 21 – Cancelled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: upon further review and consideration of applicant’s remarks filed November 4, 2021, a person of ordinary skill would not add hinges from US 4603452 to connect panels 2,4 in FIGS. 11 and 12 of FR 3095224. In other words, it would not have been obvious to a person of ordinary skill to add hinges from US 4603452 to connect panels 2,4 in FIGS. 11 and 12 of FR 3095224 and doing so would destroy the intended functionality of the panels in FIGS. 11 and 12 of FR 3095224.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225. The examiner can normally be reached M - F 7:30 -4 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCUS MENEZES/Primary Examiner, Art Unit 3634